—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Linakis, J.), rendered August 1, 1989, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends, inter alia, that his guilt of criminal sale of a controlled substance in the third degree was not proven beyond a reasonable doubt. We disagree. The record indicates that the defendant and another individual sold cocaine to an undercover officer and further establishes that the defendant was an active participant in the sale. Viewing the evidence in a light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review or lacking in merit. Kooper, J. P., Lawrence, Harwood and Balletta, JJ., concur.